DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 16/000114 filed on
1/15/2021. Claims 1-20 are pending. Claims 1, 11, and 20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 1/15/2021, with respect to the rejection of claims 1, 11, and 20 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Ricci et al. U.S. Patent No. 9,147,296 (“Ricci”).
Ricci teaches the amended claim limitation wherein one of the user preferred settings for the subject vehicle includes a language setting feature (see at least [col. 41, line 25-41] The language database 836 may include the data and/or libraries for one or more languages, as are used to provide the language functionality as provided herein. In one case, the language database 836 may be loaded on the media controller 804 at the point of manufacture. Optionally, the language database 836 can be modified, updated, and/or otherwise changed to alter the data stored therein…)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. U.S. Patent No. 9,348,492 (“Penilla) in view of Liu et al. U.S. Pub. No. 2016/0321566 (“Liu”), Towal et al. U.S. Pub. No. 2018/0225734 (“Towal”), Hotary et al. U.S. Patent No. 8,958,955 (“Hotary”), and Ricci et al. U.S. Patent No. 9,147,296 (“Ricci”).
Regarding claim 1 as best understood, Penilla discloses a method comprising:
retrieving, using the processing circuitry, one or more settings associated with the one or more systems of the identified vehicle from the server; (see at least [col. 15, line 63 - col. 16, line 1] The configuration, in one embodiment, is saved to the profile of the user. In one embodiment, the profile is saved on a database of a specific vehicle manufacturer that offers the customization option. In still other embodiments, once a configuration is saved to the profile account of a user, that configuration can be shared to other vehicles of the user.)
and implementing the one or more settings on the identified vehicle (see at least [col. 16, line 1-4] In still other embodiments, when a user buys a new car, the custom configuration can be transferred either entirely or partially to the new vehicle.)
Penilla fails to explicitly disclose a method for receiving and processing the users request via verbal input. However, Liu teaches a method for vehicle sharing, the method comprising:
receiving a verbal user request via a ride share agent communicatively coupled to a server, the verbal user request being interpreted using voice recognition; (see at least [¶ 0078] As another example, the user interface 600 may support voice command selection of the menu items. For example, to select to rent the “Four-Door Nov. 3, 2016 Sedan' vehicle 102 for the joint rental group 358, the user may press a push-to-talk button or say a voice command initiation keyword, and may speak the Voice command “select Four-Door Sedan' or “choose option 2.”)
identifying, using processing circuitry, a vehicle from one of ride share providers based on the verbal user request (see at least [¶ 0079] Responsive to the user selection, the trip-planning application 170 may be configured to send the selection to the ride-sharing server 208. The ride-sharing server 208 may accordingly be configured to update the rental server 210 regarding which of the vehicles 102 is chosen for upcoming rental by the joint rental group 358. Also responsive to the selection, the trip-planning application 170 may provide directions to the current global positioning location of the vehicle 102, e.g., as received from the vehicle 102 via the rental server 210.)
Thus, Penilla discloses a method for retrieving and implementing settings associated with the selected vehicle. Liu teaches the method of receiving user’s verbal selection and sending to the vehicle rental agency or second party for order processing. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Penilla to incorporate the teachings of Liu to process the request of the user as a verbal input. Doing so allows for a more efficient and comfortable user experience when using a ride share program.
Furthermore, Penilla in view of Liu fail to explicitly disclose a method for identifying a vehicle based on whether one or more systems of the vehicle can be set to a corresponding setting, including seat adjustment settings. However, Towal teaches a method comprising:
identifying, using processing circuitry, a vehicle from one of ride share providers based on whether one or more systems of the vehicle can be set to preferred settings corresponding to a user corresponding to the verbal request, the preferred settings including at least seat adjustment settings; (see at least [Fig. 5] #502 Obtain a vehicle request with an auxiliary product request and/or an auxiliary service request, #504 Obtain auxiliary product data and/or auxiliary service data associated with one or more vehicles… AND [¶ 0126] In some configurations, the vehicle request may indicate whether the user wants a vehicle with a driver or a driverless (e.g., autonomous) vehicle. In some configurations, the vehicle request 846 may specify one or more conventional vehicle items or options (e.g., some kinds of vehicle-integrated electronics, seats, climate control unit(s) (e.g., air conditioning, heating, etc.), vehicle adjustment settings (e.g., seat adjustment settings, rear-view mirror settings, steering wheel adjustments, etc.), etc.)) in addition to the auxiliary product request 852 and / or the auxiliary service request 854.)
Thus, Penilla in view of Liu discloses a method for processing a user verbal request for ride sharing a vehicle and identifying a vehicle based on the user request. Towal teaches a method for identifying a vehicle based on associated settings with one or more systems of the identified vehicle, and implementing said settings, preferably seat adjustment settings.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Penilla in view of Liu to incorporate the teachings of Towal to process a ride share request and select a vehicle based on associated settings with one or more systems of the identified vehicle, and implementing said settings, preferably seat adjustment settings. Doing so allows for a more efficient experience when using a ride share program.
Penilla in view of Liu and Towal fail to explicitly disclose a method where one of the preferred settings is the seat adjustment settings, and determining a setting of the vehicle system based on a user’s physical characteristic, when the setting of the system is not available. However, Hotary teaches a method comprising:
determining, using the processing circuitry, a setting of a system of the identified vehicle based on at least one physical characteristic of the user when the setting of the system is not stored in the server; (see at least [Fig. 23] #300 Vehicle-Seat Fitting, #302 Acquire Data, #304 Calculate Body Arrangement, #338 Calculate Seat Solution #340 Adjust Vehicle Seat)
Thus, Penilla in view of Liu and Towal discloses a method for processing a user verbal request for ride sharing a vehicle, identifying a vehicle based on the user request and retrieving associated settings with one or more systems of the identified vehicle, and implementing said settings. Hotary teaches a method for acquiring user physical characteristics, for example height, as a basis for identification of a setting of a system.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Penilla in view of Liu and Towal to incorporate the teachings of Hotary to process a ride share request and implement user pre-defined system settings or newly acquired settings from physical characteristics to be implemented to the identified vehicle. Doing so allows for a more efficient and comfortable user experience when using a ride share program.
Furthermore Penilla in view of Liu, Towal, and Hotary fail to explicitly disclose the vehicle preferred settings to also include language settings. However, Ricci teaches language settings (see at least [col. 41, line 25-41] The language database 836 may include the data and/or libraries for one or more languages, as are used to provide the language functionality as provided herein. In one case, the language database 836 may be loaded on the media controller 804 at the point of manufacture. Optionally, the language database 836 can be modified, updated, and/or otherwise changed to alter the data stored therein. For instance, additional languages may be supported by adding the language data to the language database 836. In some cases, this addition of languages can be performed via accessing administrative functions on the media controller 804 and loading the new language modules via wired (e.g., USB, etc.) or wireless communication. In some cases, the administrative functions may be available via a vehicle console device 248, a user device 212, 248, and/or other mobile computing device that is authorized to access administrative functions (e.g., based at least partially on the device's address, identification, etc.).) 
	Thus, Penilla in view of Liu, Towal, and Hotary discloses a method for processing a user verbal request for ride sharing a vehicle, identifying a vehicle based on the user request and retrieving associated settings with one or more systems of the identified vehicle, and implementing said settings. Ricci teaches the vehicle preferred settings to also include language settings.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Penilla in view of Liu, Towal, and Hotary and incorporate the teachings of Ricci wherein the vehicle preferred settings to also include language settings. Doing so allows for the user to further define vehicle preferences which would include a settings for defining language preference. 

Regarding claim 2 as best understood, as best understood, Penilla in view of Liu, Towal, Hotary, and Ricci discloses a method, with respect to claim 1, a method for processing user verbal request for ride-share of a vehicle, identifying a vehicle based on the user verbal request and retrieving user settings for the systems of the identified vehicle and implementing these settings. 
Furthermore, Penilla fails to explicitly disclose a method for determining seat adjustment settings based on a height of the user. However, Hotary teaches a method wherein the determining includes determining seat adjustment settings based on a height of the user (see at #300: Vehicle-Seat Fitting, #302: Acquire Data #304 Calculate Body Arrangement, #338: Calculate Seat Solution, #340: Adjust Vehicle Seat).
Thus, Penilla in view of Liu, Towal, Hotary, and Ricci discloses a method for processing a user request for ride sharing a vehicle, identifying a vehicle based on the user request and retrieving associated settings with one or more systems of the identified vehicle, and implementing said settings. Hotary teaches a method to acquire user height to determine seat adjustment settings.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Penilla to incorporate the teachings of Hotary to process a ride share request and implement user pre-defined system settings and determine seat adjustment settings based on user height. Doing so allows for a more comfortable user experience when using a ride share program.

Regarding claim 3 as best understood, Penilla discloses a method, with respect to claim 1, wherein the determining includes interpolating settings from a vehicle of the same make as the identified vehicle (see at least [col. 2, line 53-58] In one embodiment, if a friend shares access to his vehicle that is Brand X and Model Y, the cloud services can identify the vehicle from a manufacturer website or service and obtained the settings package for that vehicle, so that the settings provided for custom setting can be configured as if the passenger were already in the vehicle.)

Regarding claim 4 
identifying a subset of the one or more systems based on a user input; and implementing settings associated with the subset of the one or more systems on the identified vehicle (see at least [col. 3, line 1-4] In one configuration, the passenger can pre-set set tings for all seats in the vehicle, so that when the passenger arrives to the vehicle and actually sits in a particular seat, the pre-set saved settings can be activated.)

Regarding claim 5 as best understood, Penilla discloses a method, with respect to claim 1, further comprising:
outputting destination information of the user to a navigation system of the identified vehicle (see at least [col. 51, line 64-67] In one embodiment, vehicles can maintain information regarding where they are, where they are heading and their destination maintained which is maintained by GPS and navigation systems on board.)

Regarding claim 6 as best understood, Penilla discloses a method, with respect to claim 1, further comprising:
determining whether one or more settings associated with one or more systems of a second vehicle have changed; and updating the one or more settings in the server (see at least [col. 2, line 58-65] In further configurations, if the settings are custom in the particular vehicle, e.g., type of applications loaded on the vehicle, the cloud service would be able to get updates from time to time from the vehicle, so that cloud programming of settings by passengers would be facilitated with a close or identical one-to-one correspondence to what the owner/admin of the vehicle has loaded/configured therein.)

Regarding claim 7 as best understood, Penilla discloses a method, with respect to claim 6, wherein the updating the one or more settings includes:
prompting a user to confirm whether to update the one or more settings in the server; and updating the one or more settings in the server in response to receiving an acknowledgment from the user (see at least [col. 35, line 20-24] The modifications of the learned settings can be made via 20 the vehicle display or any other device having access to cloud services. The earned settings can also be communicated to the user via notifications. Such as, "We noticed you like your truck temperature at 3 pm to be 60 degrees? Please confirm," ... )

Regarding claim 8 as best understood, Penilla discloses a method, with respect to claim 1, wherein the one or more settings include at least one of seating adjustments, display height, mirror position, and steering wheel position (see at least [col. 30, line 40-44] In addition to providing users with access to the vehicle, the user/driver's settings can be synced to the vehicle. This can include settings of the seats, the mirrors, the temperature, the radio stations, and the Internet apps to display on the car's display, etc.)

Regarding claim 9 
wherein the message contains one or more offers for an alternate provider; (see at least [col. 27, line 49-53] The request is then processed by servers 350, and servers 350 communicate and forward a list of available vehicles proximate to the user or for the users identified area in operation 362.)
receiving via the ride share agent a response to the one or more offers; and identifying the vehicle based on the response (see at least [col. 27, line 53-55] In operation 364, a selection request is received from the user for a specific vehicle and a reservation is made for the use of the vehicle for a set period of time.)
Furthermore, Penilla fails to disclose a method wherein the identifying the vehicle includes sending the user a message containing vehicle information. However, Liu teaches a method wherein identifying the vehicle includes:
sending via the ride share agent to the user a message containing vehicle information, (see at least [0091] In an example, the ride-sharing server 208 may send vehicle 102 information to the trip-planning applications 170 of the mobile devices 152, to indicate available vehicles 102 for individual rent to the users.)
Thus, Penilla discloses a method for sending a message to the user that includes offers for alternate vehicle options, and receiving a response to the options from the user to identify the specific vehicle based on said response. Liu teaches a method wherein the message being sent to the user also includes vehicle information identification.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Penilla to incorporate the teachings of Liu to send an initial message to the user containing vehicle identification 

Regarding claim 10 as best understood, Penilla discloses a method, with respect to claim 1, further comprising:
outputting an alert to a speaker associated with the identified vehicle in response to implementing the one or more settings (see at least [col. 35, line 20-23] The modifications of the learned settings can be made via 20 the vehicle display or any other device having access to cloud services. The learned settings can also be communicated to the user via notifications.)

Regarding claim 11 as best understood, Penilla discloses a system for vehicle sharing, the system comprising:
a server; (see at least [Fig. 9A] #350 Servers)
a ride share agent communicatively coupled to the server; (see at least [Fig. 9A] #120 Cloud Services)
A processing circuitry configured to 
retrieve one or more settings associated with one or more systems of the identified vehicle from the server, (see at least [col. 15, line 63 - col. 16, line 1] The configuration, in one embodiment, is saved to the profile of the user. In one embodiment, the profile is saved on a database of a specific vehicle manufacturer that offers the customization option. In still other embodiments, once a configuration is saved to the profile account of a user, that configuration can be shared to other vehicles of the user.)
implement the one or more settings on the identified vehicle (see at least [col. 16, line 1-4] In still other embodiments, when a user buys a new car, the custom configuration can be transferred either entirely or partially to the new vehicle.)
Penilla fails to explicitly disclose a system, for receiving and processing the users request via verbal input. However, Liu teaches a system for vehicle sharing, the system comprising:
processing circuitry configured to receive a verbal request via a ride share agent communicatively coupled to a server, the verbal user request being interpreted using voice recognition, (see at least [¶ 0078] As another example, the user interface 600 may support voice command selection of the menu items. For example, to select to rent the “Four-Door Nov. 3, 2016 Sedan' vehicle 102 for the joint rental group 358, the user may press a push-to-talk button or say a voice command initiation keyword, and may speak the Voice command “select Four-Door Sedan' or “choose option 2.”)
identify a vehicle from one of ride share providers based on the verbal user request and whether one or more systems of the vehicle can be set to preferred settings corresponding to a user corresponding to the verbal user request, (see at least [¶ 0079] Responsive to the user selection, the trip-planning application 170 may be configured to send the selection to the ride-sharing server 208. The ride-sharing server 208 may accordingly be configured to update the rental server 210 regarding which of the vehicles 102 is chosen for upcoming rental by the joint rental group 358. Also responsive to the selection, the trip-planning application 170 may provide directions to the current global positioning location of the vehicle 102, e.g., as received from the vehicle 102 via the rental server 210.)
Thus, Penilla discloses a system for retrieving and implementing settings associated with the selected vehicle. Liu teaches the system of receiving user’s verbal selection and sending to the vehicle rental agency or second party for order processing.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Penilla to incorporate the teachings of Liu to process the request of the user as a verbal input. Doing so allows for a more efficient and comfortable user experience when using a ride share program.
Furthermore, Penilla in view of Liu fail to explicitly disclose a system for identifying a vehicle based on whether one or more systems of the vehicle can be set to a corresponding setting, including seat adjustment settings. However, Towal teaches a system comprising:
identifying, using processing circuitry, a vehicle from one of ride share providers based on whether one or more systems of the vehicle can be set to preferred settings corresponding to a user corresponding to the verbal request, the preferred settings including at least seat adjustment settings; (see at least [Fig. 5] #502 Obtain a vehicle request with an auxiliary product request and/or an auxiliary service request, #504 Obtain auxiliary product data and/or auxiliary service data associated with one or more vehicles… AND [¶ 0126] In some configurations, the vehicle request may indicate whether the user wants a vehicle with a driver or a driverless (e.g., autonomous) vehicle. In some configurations, the vehicle request 846 may specify one or more conventional vehicle items or options (e.g., some kinds of vehicle-integrated electronics, seats, climate control unit(s) (e.g., air conditioning, heating, etc.), vehicle adjustment settings (e.g., seat adjustment settings, rear-view mirror settings, steering wheel adjustments, etc.), etc.)) in addition to the auxiliary product request 852 and / or the auxiliary service request 854.)
Thus, Penilla in view of Liu discloses a system for processing a user verbal request for ride sharing a vehicle and identifying a vehicle based on the user request. Towal teaches a system for identifying a vehicle based on associated settings with one or more systems of the identified vehicle, and implementing said settings, preferably seat adjustment settings.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Penilla in view of Liu to incorporate the teachings of Towal to process a ride share request and select a vehicle based on associated settings with one or more systems of the identified vehicle, and implementing said settings, preferably seat adjustment settings. Doing so allows for a more efficient experience when using a ride share program.
Penilla in view of Liu and Towal fail to explicitly disclose a system for, where the preferred settings include seat adjustment, and determining a setting of the vehicle system based on a user’s physical characteristic, when the setting of the system is not available. However, Hotary teaches:
determine a setting of a system of the identified vehicle based on at least one physical characteristic of the user when the setting of the system is not stored in the server, (see at least [Fig. 23] #300 Vehicle-Seat Fitting, #302 Acquire Data,	#304 Calculate Body Arrangement, #338 Calculate Seat Solution, #340 Adjust Vehicle Seat.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Penilla in view of Liu and Towal to incorporate the teachings of Hotary to process a ride share request and implement user pre-defined system settings or newly acquired settings from physical characteristics to be implemented to the identified vehicle. Doing so allows for a more efficient and comfortable user experience when using a ride share program.
Furthermore Penilla in view of Liu, Towal, and Hotary fail to explicitly disclose the vehicle preferred settings to also include language settings. However, Ricci teaches language settings (see at least [col. 41, line 25-41] The language database 836 may include the data and/or libraries for one or more languages, as are used to provide the language functionality as provided herein. In one case, the language database 836 may be loaded on the media controller 804 at the point of manufacture. Optionally, the language database 836 can be modified, updated, and/or otherwise changed to alter the data stored therein. For instance, additional languages may be supported by adding the language data to the language database 836. In some cases, this addition of languages can be performed via accessing administrative functions on the media controller 804 and loading the new language modules via wired (e.g., USB, etc.) or wireless communication. In some cases, the administrative functions may be available via a vehicle console device 248, a user device 212, 248, and/or other mobile computing device that is authorized to access administrative functions (e.g., based at least partially on the device's address, identification, etc.).) 
	Thus, Penilla in view of Liu, Towal, and Hotary discloses a system for processing a user verbal request for ride sharing a vehicle, identifying a vehicle based on the user request and retrieving associated settings with one or more systems of the identified vehicle, and implementing said settings. Ricci teaches the vehicle preferred settings to also include language settings.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Penilla in view of Liu, Towal, and Hotary and incorporate the teachings of Ricci wherein the vehicle preferred settings to also include language settings. Doing so allows for the user to further define vehicle preferences which would include a settings for defining language preference. 

Regarding claim 12 as best understood, Penilla in view Liu, Towal, Hotary, and Ricci discloses a system, with respect to claim 11, a system for processing user verbal request for ride-share of a vehicle, identifying a vehicle based on the user verbal request and retrieving user settings for the systems of the identified vehicle and implementing these settings.
Furthermore, Penilla fails to explicitly disclose a system for determining seat adjustment settings based on a height of the user. However, Hotary teaches a system wherein the determining includes determining seat adjustment settings based on a height of the user (see at least [Fig. 23] #300: Vehicle-Seat Fitting, #302: Acquire Data #304 Calculate Body Arrangement, #338: Calculate Seat Solution, #340: Adjust Vehicle Seat).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Penilla to incorporate the teachings of Hotary to process a ride share request and implement user pre-defined system settings and determine seat adjustment settings based on user height. Doing so allows for a more comfortable user experience when using a ride share program.

Regarding claim 13 as best understood, Penilla discloses a system, with respect to claim 11, wherein the determining includes interpolating settings from a vehicle of the same make as the identified vehicle (see at least [col. 2, line 53-58] In one embodiment, if a friend shares access to his vehicle that is Brand X and Model Y, the cloud services can identify the vehicle from a manufacturer website or service and obtained the settings package for that vehicle, so that the settings provided for custom setting can be configured as if the passenger were already in the vehicle.)

Regarding claim 14 as best understood, Penilla discloses a system, with respect to claim 11, wherein the implementing includes:
identify a subset of the one or more systems based on a user input; and implement settings associated with the subset of the one or more systems on the identified vehicle In one configuration, the passenger can pre-set set tings for all seats in the vehicle, so that when the passenger arrives to the vehicle and actually sits in a particular seat, the pre-set saved settings can be activated.)

Regarding claim 15 as best understood, Penilla discloses a system, with respect to claim 11, wherein the processing circuitry is further configured to:
output destination information of the user to a navigation system of the identified vehicle (see at least [col. 51, line 64-67] In one embodiment, vehicles can maintain information regarding where they are, where they are heading and their destination maintained which is maintained by GPS and navigation systems on board.)

Regarding claim 16 as best understood, Penilla discloses a system, with respect to claim 11, wherein the processing circuitry is further configured to:
determine whether one or more settings associated with one or more systems of a second vehicle have changed; and update the one or more settings in the server (see at least [col. 2, line 58-65] In further configurations, if the settings are custom in the particular vehicle, e.g., type of applications loaded on the vehicle, the cloud service would be able to get updates from time to time from the vehicle, so that cloud programming of settings by passengers would be facilitated with a close or identical one-to-one correspondence to what the owner/ad min of the vehicle has loaded/configured therein.)

Regarding claim 17 
prompt a user to confirm whether to update the one or more settings in the server; and update the one or more settings in the server in response to receiving an acknowledgment from the user (see at least [col. 35, line 20-24] The modifications of the learned settings can be made via 20 the vehicle display or any other device having access to cloud services. The learned settings can also be communicated to the user via notifications. Such as, "We noticed you like your truck temperature at 3 pm to be 60 degrees? Please confirm," ... )

Regarding claim 18 as best understood, Penilla discloses a system, with respect to claim 11, wherein the one or more settings include at least one of seating adjustments, display height, mirror positions, and steering wheel position (see at least [col. 30, line 40-44] In addition to providing users with access to the vehicle, the user/driver's settings can be synced to the vehicle. This can include settings of the seats, the mirrors, the temperature, the radio stations, and the Internet apps to display on the car's display, etc.)

Regarding claim 19 as best understood, Penilla discloses a system, with respect to claim 11, wherein the processing circuitry is further configured to:
output an alert to a speaker associated with the identified vehicle in response to implementing the one or more settings (see at least [col. 35, line 20-23] The modifications of the learned settings can be made via 20 the vehicle display or any other device having access to cloud services. The learned settings can also be communicated to the user via notifications.)

Regarding claim 20 as best understood, Penilla discloses a non-transitory computer readable medium storing computer-readable instructions therein which when executed by a computer cause the computer to perform a method for vehicle sharing, the method comprising:
retrieving one or more settings associated with one or more systems of the identified vehicle from the server; (see at least [col. 15, line 63 - col. 16, line 1] The configuration, in one embodiment, is saved to the profile of the user. In one embodiment, the profile is saved on a database of a specific vehicle manufacturer that offers the customization option. In still other embodiments, once a configuration is saved to the profile account of a user, that configuration can be shared to other vehicles of the user.)
implementing the one or more settings on the identified vehicle (see at least [col. 16, line 1-4] In still other embodiments, when a user buys a new car, the custom configuration can be transferred either entirely or partially to the new vehicle.)
Penilla fails to explicitly disclose a method for receiving and processing the users request via verbal input. However, Liu teaches a method for vehicle sharing, the method comprising:
receiving a verbal user request via a ride share agent communicatively coupled to a server, the verbal user request being interpreted using voice recognition; (see at least [¶ 0078] As another example, the user interface 600 may support voice command selection of the menu items. For example, to select to rent the “Four-Door Nov. 3, 2016 Sedan' vehicle 102 for the joint rental group 358, the user may press a push-to-talk button or say a voice command initiation keyword, and may speak the Voice command “select Four-Door Sedan' or “choose option 2.”
identifying a vehicle from one of ride share providers based on the verbal user request and whether one or more systems of the vehicle can be set to preferred settings corresponding to a user corresponding to the verbal user request; (see at least [¶ 0079] Responsive to the user selection, the trip-planning application 170 may be configured to send the selection to the ride-sharing server 208. The ride-sharing server 208 may accordingly be configured to update the rental server 210 regarding which of the vehicles 102 is chosen for upcoming rental by the joint rental group 358. Also responsive to the selection, the trip-planning application 170 may provide directions to the current global positioning location of the vehicle 102, e.g., as received from the vehicle 102 via the rental server 210.)
Thus, Penilla discloses a non-transitory computer medium for retrieving and implementing settings associated with the selected vehicle. Liu teaches the non-transitory computer medium of receiving user’s verbal selection and sending to the vehicle rental agency or second party for order processing. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Penilla to incorporate the teachings of Liu to process the request of the user as a verbal input. Doing so allows for a more efficient and comfortable user experience when using a ride share program.
Furthermore, Penilla in view of Liu fail to explicitly disclose a method for identifying a vehicle based on whether one or more systems of the vehicle can be set to a corresponding 
identifying, using processing circuitry, a vehicle from one of ride share providers based on whether one or more systems of the vehicle can be set to preferred settings corresponding to a user corresponding to the verbal request, the preferred settings including at least seat adjustment settings; (see at least [Fig. 5] #502 Obtain a vehicle request with an auxiliary product request and/or an auxiliary service request, #504 Obtain auxiliary product data and/or auxiliary service data associated with one or more vehicles… AND [¶ 0126] In some configurations, the vehicle request may indicate whether the user wants a vehicle with a driver or a driverless (e.g., autonomous) vehicle. In some configurations, the vehicle request 846 may specify one or more conventional vehicle items or options (e.g., some kinds of vehicle-integrated electronics, seats, climate control unit(s) (e.g., air conditioning, heating, etc.), vehicle adjustment settings (e.g., seat adjustment settings, rear-view mirror settings, steering wheel adjustments, etc.), etc.)) in addition to the auxiliary product request 852 and / or the auxiliary service request 854.)
Thus, Penilla in view of Liu discloses a non-transitory computer medium for processing a user verbal request for ride sharing a vehicle and identifying a vehicle based on the user request. Towal teaches a non-transitory computer medium for identifying a vehicle based on associated settings with one or more systems of the identified vehicle, and implementing said settings, preferably seat adjustment settings.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Penilla in view of Liu 
Penilla in view of Liu and Towal fail to explicitly disclose a non-transitory computer medium where one of the preferred settings is the seat adjustment settings and determining a setting of the vehicle system based on a user’s physical characteristic, when the setting of the system is not available. However, Hotary teaches 
the preferred settings including at least seat adjustment settings; (see at least [claim 1] an actuator adapted to move the seat to the best-fit body arrangement.)
determining a setting of a system of the identified vehicle based on at least one physical characteristic of the user when the setting of the system is not stored in the server; (see at least [Fig. 23] #300 Vehicle-Seat Fitting, #302 Acquire Data, #304 Calculate Body Arrangement, #338 Calculate Seat Solution, #340 Adjust Vehicle Seat)
Thus, Penilla in view of Liu and Towal discloses a non-transitory computer medium for processing a user verbal request for ride sharing a vehicle, identifying a vehicle based on the user request and retrieving associated settings with one or more systems of the identified vehicle, and implementing said settings. Hotary teaches a non-transitory computer medium where one of the preferred settings is the seat adjustment settings and to acquire user physical characteristics, for example height, as a basis for identification of a setting of a system.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Penilla in view of Liu 
Furthermore Penilla in view of Liu, Towal, and Hotary fail to explicitly disclose the vehicle preferred settings to also include language settings. However, Ricci teaches language settings (see at least [col. 41, line 25-41] The language database 836 may include the data and/or libraries for one or more languages, as are used to provide the language functionality as provided herein. In one case, the language database 836 may be loaded on the media controller 804 at the point of manufacture. Optionally, the language database 836 can be modified, updated, and/or otherwise changed to alter the data stored therein. For instance, additional languages may be supported by adding the language data to the language database 836. In some cases, this addition of languages can be performed via accessing administrative functions on the media controller 804 and loading the new language modules via wired (e.g., USB, etc.) or wireless communication. In some cases, the administrative functions may be available via a vehicle console device 248, a user device 212, 248, and/or other mobile computing device that is authorized to access administrative functions (e.g., based at least partially on the device's address, identification, etc.).) 
	Thus, Penilla in view of Liu, Towal, and Hotary discloses a non-transitory computer medium for processing a user verbal request for ride sharing a vehicle, identifying a vehicle based on the user request and retrieving associated settings with one or more systems of the 
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Penilla in view of Liu, Towal, and Hotary and incorporate the teachings of Ricci wherein the vehicle preferred settings to also include language settings. Doing so allows for the user to further define vehicle preferences which would include a settings for defining language preference. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668